SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

500
CA 15-00447
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION FOR DISCHARGE
OF MIGUEL COLON, CONSECUTIVE NO. 177673, FROM
CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT TO
MENTAL HYGIENE LAW SECTION 10.09,
PETITIONER-APPELLANT,

                      V                                            ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH, AND NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(MICHAEL H. MCCORMICK OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered February 6, 2015 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, among other things,
continued the commitment of petitioner to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 10, 2016                         Frances E. Cafarell
                                                  Clerk of the Court